Filed 3/1/22 In re M.J. CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


In re M.J. et al., Persons                                   B312519
Coming Under the Juvenile                                    (Los Angeles County
Court Law.                                                    Super. Ct. No. 21LJJP00204)


LOS ANGELES COUNTY
DEPARTMENT OF
CHILDREN AND FAMILY
SERVICES,

         Plaintiff and Respondent,

         v.

MARY C.,

           Defendant and
           Appellant.


     APPEAL from orders of the Superior Court of Los Angeles
County, Susan Ser, Judge. Appeal dismissed.
      Janette Freeman Cochran, under appointment by the Court
of Appeal, for Defendant and Appellant.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, Kimberly Roura, Deputy County
Counsel, for Plaintiff and Respondent.
                _______________________________
                                                                     1
      In this dependency case (Welf. & Inst. Code, § 300 et seq.),
Mary C. (Mother) challenges the sufficiency of the evidence
supporting the juvenile court’s jurisdictional findings against her
under section 300, subdivision (b) that she failed to protect her
daughters M.J. and T.J. (then eight and five years old) from their
father’s conduct (inadequate supervision of the children and
                                             2
engaging in domestic violence with Mother). While this appeal
was pending, the juvenile court terminated dependency
jurisdiction and issued a final custody order, awarding joint legal
and physical custody to Mother and Father, with the children to
reside primarily with Mother. Mother has not appealed from the
order terminating jurisdiction or the final custody order, and her
time to do so has expired. As explained below, her appeal
challenging the jurisdictional findings is moot based on these
subsequent orders, which she has not challenged. Mother has
advanced no specific, nonspeculative reason for us to exercise our
discretion to consider this moot appeal. Accordingly we grant the
motion of the Los Angeles County Department of Children and
Family Services (DCFS) to dismiss this appeal.

      1
       Undesignated statutory references are to the Welfare and
Institutions Code.
      2
        M.J. and T.J.’s father, Damien J. (Father), is not a party
to this appeal.




                                 2
                          BACKGROUND
       At the time these dependency proceedings were filed in
April 2021, custody of M.J. (then eight years old) and T.J. (then
five years old) was governed by a family court order. Under the
order, the children primarily resided with Mother, and the
children stayed with Father two weekends per month.
       On May 17, 2021, the juvenile court assumed jurisdiction
over M.J. and T.J. based on the following sustained findings
under section 300, subdivision (b):
       “[Father] placed the children in a detrimental and
endangering situation in that on numerous occasions the father
left the children alone in the car outside of hotels for an extended
period of time with no adult supervision. Further[,] the children
do not feel safe in the care of the father. [Mother] failed to
protect the children in that the mother knew of the detrimental
and endangering situation the father established for the children
and allowed the father to have contact with the children. The
detrimental and endangering situation established for the
children on the part of the father and the mother’s failure to
protect the children endanger the children’s physical health[] and
safety and place the children at risk of serious physical harm,
damage and failure to protect.”
       “[Mother] and [Father] have a history of engaging in violent
altercations in the presence of the children. On prior occasions,
the mother and father engaged in violent altercations resulting in
the mother sustaining bruising. On prior occasions, the father
called the mother demeaning names. On prior occasions, the
mother called the father demeaning names. The mother failed to
protect the children in that the mother allowed the father to
reside in the children’s home and have unlimited contact with the




                                 3
          [3]
children. The violent conduct by the father against the mother
and the mother’s failure to protect the children endanger the
children’s physical health and safety, create[] a detrimental home
environment, and place the children at risk of serious physical
harm, damage, danger and failure to protect.”
       At disposition, the juvenile court declared M.J. and T.J.
dependents of the court and released them to both parents, with
Father’s unmonitored visitation to occur as it had before these
dependency proceedings commenced. The court also ordered
family maintenance services and required both parents to
complete case plans. Mother’s case plan consisted of a parenting
program, individual counseling to address “effective co-parenting,
protective parenting, and effective communication and co-
parenting skills,” and conjoint counseling with Father if a
therapist so recommended.
       Mother appealed, challenging the sufficiency of the
evidence supporting the jurisdictional findings against her. She
argues (1) the evidence does not demonstrate she failed to protect
the children from Father’s inadequate supervision of them; and
(2) the “allegations of a history of engaging in violent altercations
had aged out,” and the children were not at risk of harm from the
parents’ domestic violence at the time of the adjudication
hearing, as the parents had not lived together for several years.
       On November 17, 2021, during pendency of this appeal, the
juvenile court terminated dependency jurisdiction in this matter
and stayed the order, pending receipt of a proposed final custody


      3
      Mother and Father did not live together when these
dependency proceedings commenced or at any time during these
dependency proceedings.




                                 4
order granting the parents joint legal and physical custody of the
children, with “primary residence and tie breaking authority”
awarded to Mother. On December 3, 2021, the juvenile court
ordered that the final custody order grant Father visitation from
7:00 p.m. on Friday to 7:00 p.m. on Sunday, on the first three
weekends of each month. On December 6, 2021, the juvenile
court lifted the stay on termination of jurisdiction and issued the
final custody order.
       On December 14, 2021, DCFS filed a motion to dismiss this
appeal, arguing it is moot in light of the juvenile court’s order
                                                                   4
terminating dependency jurisdiction and the final custody order.
Mother filed an opposition to the motion, arguing her appeal is
not moot because (1) “the terms of the unappealed order
terminating jurisdiction do not supersede or conflict with the
findings Mother challenges on appeal – her failure to protect the
children, creating an endangering situation for the children,
placing the children at risk of serious physical harm, damage and
failure to protect”; (2) the jurisdictional findings “have the
potential to impact future dependency and family law
proceedings”; and (3) the “order terminating jurisdiction did not
dismiss the findings.”
      In the respondent’s brief, DCFS also argues Mother’s
appeal is not justiciable because Father has not challenged on
appeal the jurisdictional findings regarding his inadequate
supervision of the children and domestic violence with Mother.


      4
        Also on December 14, 2021, DCFS filed a request for
judicial notice of the juvenile court’s November 17, December 3,
and December 6, 2021 minute orders that we described above.
We grant this unopposed request for judicial notice.




                                 5
In response, in her reply brief on appeal, Mother argues we
should reach the merits of her appeal because “the outcome of
this appeal is the difference between Mother’s [sic] being an
‘offending’ parent versus a ‘nonoffending’ parent,” and “[s]uch a
distinction may have far reaching implications for future
proceedings in this case, including the family law proceedings.”
      Mother’s time to appeal from the juvenile court’s order
terminating dependency jurisdiction and the final custody order
has expired, and she has not filed a notice of appeal challenging
either.
                            DISCUSSION
      For the reasons explained below, we grant DCFS’s
December 14, 2021 motion to dismiss this appeal as moot.
      “A question becomes moot when, pending an appeal from a
judgment of a trial court, events transpire which prevent the
appellate court from granting any effectual relief.” (Lester v.
Lennane (2000) 84 Cal.App.4th 536, 566.) “ ‘A reversal in such a
case would be without practical effect, and the appeal will
therefore be dismissed.’ ” (In re Dani R. (2001) 89 Cal.App.4th
402, 404; In re N.S. (2016) 245 Cal.App.4th 53, 60 [“the critical
factor in considering whether a dependency appeal is moot is
whether the appellate court can provide any effective relief if it
finds reversible error”].) An order terminating juvenile court
jurisdiction renders an appeal from a previous order in the
dependency proceedings moot where the appellate court cannot
provide effective relief. (In re C.C. (2009) 172 Cal.App.4th 1481,
1488.) “[D]ismissal for mootness in such circumstances is not
automatic, but ‘must be decided on a case-by-case basis.’ ” (Ibid.)
      The juvenile court’s exit order has already provided Mother
the relief she seeks—termination of juvenile court jurisdiction—




                                 6
and we cannot grant Mother effective relief through her appeal.
We may exercise our discretion to hear an otherwise moot appeal,
however, where the asserted “ ‘error infects the outcome of
subsequent proceedings,’ ” including “the possibility of prejudice
in subsequent [dependency or] family law proceedings.” (In re
C.C., supra, 172 Cal.App.4th at pp. 1488-1489.)
       Mother argues in opposition to DCFS’s motion to dismiss
this appeal that the jurisdictional findings “have the potential to
impact future dependency and family law proceedings” because
the same issues are “likely to recur in the future between these
parties.” Mother speculates that the jurisdictional findings
against her that she failed to protect the children from Father’s
inadequate supervision and domestic violence—her “offending”
conduct—may impact her in future dependency or family law
proceedings, but she does not explain how or why. Mother has
advanced no specific, nonspeculative reason for us to exercise our
discretion to consider this moot appeal, and we decline to do so.
(See In re I.A. (2011) 201 Cal.App.4th 1484, 1493 [“Father has
not suggested a single specific legal or practical consequence from
this [jurisdictional] finding, either within or outside the
dependency proceedings” that would warrant exercising the
court’s discretion to consider the challenge to the jurisdictional
finding].)




                                7
                        DISPOSITION
      The appeal is dismissed as moot.
      NOT TO BE PUBLISHED



                                           CHANEY, J.

We concur:



             ROTHSCHILD, P. J.



             CRANDALL, J.*




      *Judge of the San Luis Obispo County Superior Court,
assigned by the Chief Justice pursuant to article VI, section 6 of
the California Constitution.




                                 8